DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-18 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the bonding material is made of a metal material whose post-bonding melting point is greater than or equal to 773 °C, wherein a thickness of the bonding material is less than or equal to 50 micrometers, wherein a thickness of the base plate is greater than or equal to 500 micrometers, and wherein with a thickness of the insulating body being denoted as ti, and a thickness of each of the metal layers being denoted as ti, a value of ti/tM is greater than or equal to 

The following is a statement of reasons for allowance for claim 5. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the bonding material is made of a metal material whose post-bonding melting point is greater than or equal to 773 °C, wherein a thickness of the bonding material is less than or equal to 50 micrometers, wherein a thickness of the base plate is greater than or equal to 500 micrometers, and wherein a linear expansion coefficient of the base plate is greater than or equal to 2.9 ppm/K and less than or equal to 5.1 ppm/K.” as recited in claim 5 in combination with other limitations of the claim. The references of the Prior Art of record and 

The most relevant prior art of references MICHIKOSHI et al. (US PGpub: 2018/0182728 A1), in view of ANO et al. (US PGpub: 2014/0291899 A1), or by NAKAJIMA et al., JP2015008242A  substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference 
Claims 2-7 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/SHEIKH MARUF/Primary Examiner, Art Unit 2828